Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 9-12, 14-20, and 23 are allowable. The restriction requirement between species A and B, as set forth in the Office action mailed on 01/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/13/2020 is fully withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendments to the record appear below correcting minor informalities and clarifying antecedent basis of claims 1, 9 and 11. 
Further examiner’s amendments to the record appear below for claims 15 and 23 to overcome the prior art US 20140034911 A1 (LIU). Authorization for the examiner’s amendment of claims 15 and 23 was given in a telephone interview with Kevin T. Roddy (REG 50577) on 03/12/2021.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	1. (Currently Amended) A device comprising: 
a substrate; 
at least one organic light-emitting layer disposed over the substrate; 
at least one down-conversion layer, 
wherein the at least one down-conversion layer generates[[ the]] NIR emission by absorbing at least a portion of the light emitted by the at least one organic light emitting layer, and re- emitting light at a longer NIR wavelength or range of wavelengths having a peak NIR emission that is greater than at least one selected from the group consisting of: 700 nm, 750 nm, and 800 nm, and 

	9. (Currently Amended) The device of claim 1, wherein the at least one down-conversion layer is selectively patterned over[[ the]] a near-infrared (NIR) pixel or red sub-pixel of a panel including the at least one organic light emitting layer, and generates the NIR emission by absorbing at least a portion of the light emitted by the near-infrared (NIR) pixel or the red sub-pixel.
	11. (Currently Amended) The device of claim 10, wherein the at least one down-conversion layer includes a near-infrared (NIR) emitter that is embedded into a waveguide or the substrate which is photoexcited by the edge mounted light source.
15. (Currently Amended) A display device comprising a plurality of OLED pixels and sub-pixels, wherein a percentage of the plurality of OLED pixels is less than one selected from a group consisting of:   80%, 50%, 40%, and 30% of the plurality of OLED pixels have at least one near infra-red (NIR) down-conversion layer disposed over a given sub-pixel such that emission is converted to NIR light, and the remaining pixels do not include the down-conversion layer,
	wherein an out-of-plane optical density of a sum of the at least one NIR down-conversion layer is selected from the group consisting of:  between 0.5 - 10,  and between 10 – 20, and between 20 - 100.
19. (Cancelled)
23. (Currently Amended) A device comprising:
a substrate;

at least one near-infrared (NIR) down-conversion layer disposed in a stack with the at least one organic light emitting layer to generate NIR emission from light emitted by the stack, 
wherein the at least one NIR down-conversion layer shifts one or more wavelengths of emissions from one or more red sub-pixels or near-infrared (NIR) sub-pixels of the stack, and
	wherein an out-of-plane optical density of a sum of the at least one NIR down-conversion layer is selected from the group consisting of:  between 0.5 - 10,  and between 10 – 20, and between 20 - 100.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-20, and 23 are allowed.
Regarding claim 1, the inclusion of the limitation “wherein the at least one down-conversion layer generates NIR emission by absorbing at least a portion of the light emitted by the at least one organic light emitting layer, and re- emitting light at a longer NIR wavelength or range of wavelengths having a peak NIR emission that is greater than at least one selected from the group consisting of: 700 nm, 750 nm, and 800 nm, and 
wherein an out-of-plane optical density of the at least one down-conversion layer is selected from at least one from the group consisting of: between 0.01 and 0.1, and between 0.001 and 0.1 for all wavelengths of light in a range from 400 nm to 600 nm” with all the remaining limitations overcome the most pertinent prior arts of record (US 20180044586 A1 and US 20140034911 A1).
claim 15, the inclusion of the limitation “wherein an out-of-plane optical density of a sum of the at least one NIR down-conversion layer is selected from the group consisting of:  between 0.5 - 10, and between 10 - 20, and between 20 - 100” with all the remaining limitations overcome the most pertinent prior arts of record (US 20180044586 A1 and US 20140034911 A1).
Regarding claim 23, the inclusion of the limitation “	wherein an out-of-plane optical density of a sum of the at least one NIR down-conversion layer is selected from the group consisting of:  between 0.5 - 10, and between 10 - 20, and between 20 - 100” with all the remaining limitations overcome the most pertinent prior arts of record (US 20180044586 A1 and US 20140034911 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN C LY whose telephone number is (571)272-3355.  The examiner can normally be reached on 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y. Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN C LY/Examiner, Art Unit 2817                                                                                                                                                                                                        /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817